Citation Nr: 0504464	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from January 1955 to January 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) that denied service 
connection for post-traumatic stress disorder (PTSD) and 
bilateral tinnitus.  In a November 2004 rating decision, the 
RO established service connection for PTSD and assigned a 50 
percent disability evaluation.  As the issue of service 
connection for PTSD has been resolved, the Board finds that 
the issue of service connection for PTSD is moot.  The 
veteran's accredited representative provided informal hearing 
brief only on the issue of service connection for bilateral 
tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

In his July 2000 claim, the veteran indicated that his 
ringing in the ears was associated with his active service.  
The record reflects evidence of in-service noise exposure 
that may be related to the veteran's ringing in the ears:  an 
April 1955 personnel record shows that the veteran received 
instructions at rifle range with 22 caliber rifle and that he 
underwent a Fire Fighter's course, and the May 2004 U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
shows that the veteran witnessed several aircraft accidents.  
The record also reflects evidence of post-service noise 
exposure and post-service ear condition that may be related 
to the veteran's ringing in the ears:  the February 1999 VA 
treatment record shows the veteran's affinity for hunting and 
the April 2000 VA treatment record shows diagnosis of 
bilateral cerumen impactions.

In Duenas v. Principi, 18 Vet. App. 512, 517-18 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
noted that VA does not need to provide the veteran with an 
examination when there was no reasonable possibility that the 
examination would aid in substantiating in the veteran's 
claim.  In this case, however, it may be possible that the 
veteran's complaints of ringing in the ears may be associated 
with his in-service noise exposure.  See id. (remanding an 
issue to the Board because the Court could not speculate that 
a medical examination would not aid in substantiating the 
veteran's claim).  Therefore, the Board finds that an 
examination is necessary.  

Accordingly, this case is REMANDED for the following action:  

1. Ask the veteran to provide any evidence in his 
possession that pertains to the claim.

2.  Send the claims folder to an examiner for 
review.  

The examiner should address the following 
question:  

Is it more likely than not (i.e., probability 
greater than 50 percent); at least as likely as 
not (i.e., probability of 50 percent); or less 
likely than not (i.e., probability less than 50 
percent) that any identified tinnitus is related 
to his in-service noise exposure or is in any 
other way causally related to his periods of 
active service, or is related to his post-service 
noise exposure?

The response and opinion generated as a result of 
the above action should be set forth in a clear, 
comprehensive, and legible manner and should 
include complete rationale.  The veteran's entire 
claims folder and a copy of this remand must be 
made available to the physician to facilitate a 
thorough, longitudinal review of the evidence, 
and the physician should be requested to indicate 
that he or she has reviewed the entire claims 
folder. 

3. Provide the veteran with adequate notice of 
the date and place of any VA examination.  A copy 
of all notifications must be associated with the 
claims folder.  Inform the veteran that failure 
to report for a scheduled VA examination without 
good cause shown may have adverse effects on his 
claim.

4.  Thereafter, readjudicate the claim for 
service connection for tinnitus.  If the claim 
remains denied, provide the veteran and his 
accredited representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice of all 
relevant actions taken on his claim, including a 
summary of the evidence and discussion of all 
pertinent legal authority.  Allow an appropriate 
period for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


